     Case 3:17-cv-00667-GPC-KSC Document 52 Filed 01/03/19 PageID.2266 Page 1 of 4




 1
      Jeremy A. Lieberman (admitted pro hac vice)
      jalieberman@pomlaw.com
 2    Brenda Szydlo (admitted pro hac vice)
 3    bszydlo@pomlaw.com
      POMERANTZ LLP
 4    600 Third Avenue, 20th Fl.
 5    New York, New York 10016
      Telephone: (212) 661-1100
 6
      Facsimile: (917) 463-1044
 7
      Jennifer Pafiti (Cal. Bar No. 282790)
 8
      jpafiti@pomlaw.com
 9    POMERANTZ LLP
10    468 North Camden Drive
      Beverly Hills, CA 90210
11    Telephone: (818) 532-6499
12
      Counsel for Lead Plaintiffs Joseph Shepard and
13    David Grigsby and the Proposed Class
14    Additional Counsel on last page
15
                         UNITED STATES DISTRICT COURT
16                     SOUTHERN DISTRICT OF CALIFORNIA
17
      BAR MANDALEVY, Individually and
18    on Behalf of All Others Similarly             Case No. 17-cv-00667-GPC-KSC
19    Situated,
                              Plaintiff,
20                                                  NOTICE OF APPEAL
21                       vs.
                                                    Hon. Gonzalo P. Curiel
22
       BOFI HOLDING, INC., GREGORY                  Courtroom 2D
23     GARRABRANTS, ANDREW J.
       MICHELETTI, ESHEL BAR-ADON
24
       and PAUL J. GRINBERG,
25
26                                 Defendants.

27
                                                                         NOTICE OF APPEAL
28                                                             Case No. 17-cv-00667-GPC-KSC

29
30
     Case 3:17-cv-00667-GPC-KSC Document 52 Filed 01/03/19 PageID.2267 Page 2 of 4



 1
      TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2          Notice is hereby given that Lead Plaintiffs Joseph Shepard and David Grigsby
 3
      hereby appeal in the above-captioned case to the United States Court of Appeals for the
 4
 5    Ninth Circuit, from the Judgment entered in this action on December 7, 2018 (Dkt. No.
 6
      51); the order granting Defendants BofI Holding, Inc., Gregory Garrabrants, Andrew
 7
      Micheletti, Paul Grinberg, and Eshel Bar-Adon’s motion to dismiss with prejudice
 8
 9    entered on December 7, 2018 (Dkt. No. 50); the order granting Defendants BofI
10
      Holding, Inc., Gregory Garrabrants, Andrew Micheletti, Paul Grinberg, and Eshel Bar-
11
12    Adon’s motion to dismiss entered on June 19, 2018 (Dkt. No. 37); and any preceding,
13    related, or underlying orders, rulings, findings, and conclusions.
14
      Dated: January 3, 2019
15                                           POMERANTZ LLP
16
                                             By:/s/ Jeremy A. Lieberman
17                                           Jeremy A. Lieberman (admitted pro hac vice)
                                             Brenda Szydlo (admitted pro hac vice)
18                                           600 Third Avenue, 20th Floor
                                             New York, New York 10016
19                                           Telephone: (212) 661-1100
20                                           Facsimile: (917) 463-1044
                                             E-mail: jalieberman@pomlaw.com
21                                           bszydlo@pomlaw.com
22                                           POMERANTZ LLP
23
                                             Jennifer Pafiti (Cal. Bar No. 282790)
                                             468 North Camden Drive
24                                           Beverly Hills, CA 90210
                                             Telephone: (818) 532-6499
25                                           E-mail: jpafiti@pomlaw.com
26
27
                                                                             NOTICE OF APPEAL
28                                                                 Case No. 17-cv-00667-GPC-KSC

29                                              2

30
31
     Case 3:17-cv-00667-GPC-KSC Document 52 Filed 01/03/19 PageID.2268 Page 3 of 4


                                        POMERANTZ LLP
 1                                      Patrick V. Dahlstrom
 2                                      Ten South La Salle Street, Suite 3505
                                        Chicago, Illinois 60603
 3                                      Telephone: (312) 377-1181
                                        Facsimile: (312) 377-1184
 4                                      E-mail: pdahlstrom@pomlaw.com
 5
                                        Attorneys for Lead       Plaintiffs     and    the
 6                                      Proposed Class
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                      NOTICE OF APPEAL
28                                                          Case No. 17-cv-00667-GPC-KSC

29                                         3

30
31
     Case 3:17-cv-00667-GPC-KSC Document 52 Filed 01/03/19 PageID.2269 Page 4 of 4



 1
                                 CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on January 3, 2019, a copy of the foregoing was filed
 4    electronically and served by mail on anyone unable to accept electronic filing. Notice of
 5    this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
 6    system or by mail to anyone unable to accept electronic filing as indicated on the Notice
 7    of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.
 8
 9                                                     /s/ Jeremy A. Lieberman
10                                                       Jeremy A. Lieberman
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                               NOTICE OF APPEAL
28                                                                   Case No. 17-cv-00667-GPC-KSC

29                                               4

30
31
